Title: Board of Trade to the Privy Council Committee, 1 June 1759
From: Board of Trade
To: Franklin, Benjamin


On Feb. 2, 1759, the Privy Council referred Franklin’s petition on behalf of Teedyuscung to its Committee on Plantation Affairs, which referred it in turn to the Board of Trade on April 12. The Board conducted a hearing, May 15, attended by Franklin and his solicitor, Joshua Sharpe, and by the Proprietors with Paris. The next day the Board ordered the preparation of a report. The draft, submitted on May 23, was considered on that day and again on May 29, when the Board agreed to it and ordered it to be transcribed. On June 1 the four members of the Board who were present signed it.
 

  Whitehall June 1st: 1759.

  To the Right honourable the Lords of the Committee of His Majesty’s most honourable Privy Council for Plantation Affairs.
  My Lords
Pursuant to Your Lordship’s Order dated the 12th. of April last, We have taken into Consideration the humble Petition of Benjamin Franklin Esquire Agent appointed by the Assembly of Pennsylvania relating to the differences subsisting, between his Majesty’s Subjects, and the Indians bordering upon the said Province, concerning large Quantitys of Land, which the said Indians alledge, they have been deprived of without their Consent, or satisfaction made them for the same, particularly, of the Lands which are included within the Forks of the River Delaware, and also of other Lands, on both sides the said River. And having been attended by the Petitioner, and also by the Proprietaries of Pennsylvania, and heard what each Party had to offer upon the occasion, We beg leave to acquaint Your Lordships.
That it appears, from many Letters and authentick Papers in the Books of our Office, that the extensive Purchases of Land made, not only by the Proprietaries of Pennsylvania, but in other Governments bordering on the Indian Country, have, long since, occasioned Disgusts, and Suspicions of Injury, in the Minds of the Indians, and that these Jealousies have been one Principal Cause of their Defection from the British Interest, and of the Hostilitys, which they have committed on the Frontiers of His Majesty’s Colonies.
Sir William Johnson, His Majesty’s Agent for Indian Affairs in the Northern District of North America, has in many of his Letters, declared himself of this opinion in general, and in a Letter to Us, of the 10th. of September 1756, he acquaints us, that he has the greatest Reason to believe, that the Hostilitys which Pennsylvania, in particular, had suffered from the Indians living on the Sasquehanna, had in great Measure, arisen from the large Purchase, made by that Government in 1754, at which, tho’ publickly consented to, and fairly paid for, at Albany, some of the Six Nations appeared to be disgusted, and others to repent of their having consented to it.
This Information, We thought it our Duty immediately to communicate, to the Proprietaries of Pennsylvania, who having in their Answer thereto, made a proposal to appoint Commissioners to treat with the Indians in concert with Sir William Johnson, upon all Points relative to these Affairs, and to hear and determine any Complaints, which might be made, by any Indians, who had committed Hostilitys on the Frontiers of that Province, We transmitted the said Answer and Proposal to Sir Wm. Johnson, directing him to take such Measures as shou’d be most expedient, for carrying the said Proposal into execution.
Accordingly, it appears, that, in July and August 1757, Mr. George Croghan, being deputed by Sir Wm. Johnson for that purpose, did, in conjunction with Mr. Denny (the Proprietaries Deputy Governor) and certain Commissioners, chosen out of, and appointed by, the Assembly, hold a Treaty, with Teedyuscung, Chief of the Delaware Indians, the Complainant mentioned in Mr. Franklins Petition.
From what passed, at the opening of these Conferences, it might reasonably have been hoped, that all Matters, in Dispute with the Delawar Indians, where Hostilitys had so long vexed the Middle Colonys, would have been happily, and speedily, adjusted. Teedyuscung, their Chief, declared himself well pleased with the appointment of Mr. Croghan to hear his Complaints, and willing to submit them to his Decision. But, upon his desiring that the Deeds, by which the Proprietaries hold the Lands, might be produced, read in publick, and examined, that it might be known, from what Indians, they had bought the Lands, and what was the real extent of the Purchase, it appears that Mr. Denny, who, in the beginning, had told Teedyuscung that Mr. Croghan was expressly appointed by Sir Wm. Johnson, to hear and enquire into the Grievances he might have to complain of, now said, that Sir Wm. Johnson was the Person, appointed to hear the particulars of his Charge, and the Proprietaries Defence, that Mr. Croghan had informed him, that he had no Power to suffer any Altercation upon the Complaint, that it must be referred to Sir Wm. Johnson, by whom, alone the Matter could be heard.
This Declaration, put an end to all further proceeding towards an Enquiry into the Matter in Dispute. Teedyuscung refused to go to Sir William Johnson, for many Reasons, but principally, because some of the Indian Nations were there, who had been Instrumental to the Misunderstanding, in selling the Lands in Question. The Deeds, however, were produced; And Teedyuscung then proposed to Mr. Denny, that Copys of them should be sent, to Sir Wm. Johnson, to be by him laid before his Majesty, and caused his own Clerk to send Copies of them, to the Speaker of the Assembly of Pennsylvania, requesting that he, with the Assembly, would look into the Matter, and transmit Copys, to His Majesty, by his Ministers.
Sir Wm. Johnson, in the Letter with which he transmitted to Us Copys of the Conferences held at this Treaty, observes, that as Teedyuscung had refused his Mediation, and made choice of the Quakers for his Advocates and Agents, he had not thought it advisable to press his Mediation upon these Indians any further. But he complains of the extraordinary Conduct of the Assembly, in appointing Members of their own House, to interfere, as Provincial Commissioners, in Indian Treaties, in providing and giving Presents, as from their own Body, distinct from those given by the Governor, and in procuring, by management, their Speaker and themselves, to be appointed Agents, to sollicit Indian Complaints, before his Majesty and his Ministers.
At a Treaty, in October 1758, between the Government of Pennsylvania, and the Delawar’s, and Thirteen other different Nations of Indians, Teedyuscung makes a further Declaration, concerning the Purchases complained of by the Delawars, but this Matter does not appear to have been much agitated; at that Treaty, the principal object and result of which was, the Proprietaries of Pennsylvania relinquishing, to the Six Nations, that part of Land, purchased at Albany in 1754, which lyes to the Westward of the Mountains, and we cannot, without injustice to the Proprietaries, omit acquainting your Lordships, that full satisfaction was given, by them, to the Indians, with respect to this Purchase, which had been the cause of great disgust and discontent.
Having thus Stated, to your Lordships, such Facts as appeared to us to be necessary, for enabling you to form an Opinion, of the Matter in Judgement before You, We must beg leave to observe, that it is impossible to reflect, tho’ but for a Moment, upon the unparalled Distresses, which have been suffered by his Majesty’s Subjects, in the back Settlements of the Middle Colonies, from the cruel Hostilitys and Devastations of the Delaware and other Indians, without seeing the necessity there is, of steadily pursuing every Measure, which may have a tendency to redress and remove those Grievances and Complaints, which are alledged to have been the principal Cause of such Hostilitys; It was, with this Idea, and for this purpose, that we referred it, in 1757, to Sir William Johnson, to examine into the Grievances complained of, by the Delawar Indians; and, in pursuing this Method, we followed what we conceived to have been the view and object of Government, in appointing this Gentleman Sole Agent for Indian Affairs, who might manage and direct our Concerns with them, upon One uniform Plan, and thereby, put a stop to the Mischiefs so long complained of, arising from the irregular and unwarrantable Interferings of particular Provinces, and, in many Instances, of particular Persons.
The Part, which some Members of the Assembly of Pennsylvania appear to have had, in the Transactions with the Indians, in July and August 1757, does in our opinion, seem to be of this kind; and to have been one Principal Cause of the Failure of those Measures, which were taken to examine into, and redress the Complaints of the Indians, at this Meeting. Jealousies and Suspicions appear to have been raised, and excited, in the Minds of the Indians, and, in lieu of that Examination and Redress, which might have been expected, from the Disposition that appeared in all Parties, at the opening of the Conferences, no one essential point was settled, and the whole Result of the Treaty was a proposition made, and assented to, that the Deeds and Writings, concerning the Lands, should be transmitted to Great Britain, to be laid before his Majesty for his determination.
It is difficult to conceive, what Idea, the Indians (unacquainted, as they are, with the Forms of Business) might have, of the Efficacy and Propriety of this proposition, But it is impossible that, either, the Deputy Governor, or the Members of the Assembly, who assisted at the Conferences, should not know, that the proposition, of sending over the Deeds, was as irregular, as the Examination of, and Decision upon them, here, was impracticable.
The Circumstances of Fraud, suggested by the Indians, are, that, in some Cases, the Lands were purchased of Persons who had no Right to sell, and, in other Cases, that greater Quantitys of Land had been surveyed and taken up, than was expressed in the Deeds, which are Circumstances, that can only be judged of, upon the Spot, and by those who are well acquainted with the Persons, and Claims, of different Indians; and it is as impossible, in the Nature of Things, as it would be irregular, in the Course of Business, for the Crown, to judge, of a Matter of this kind, in the first Instance, and before a regular Examination and Report, in Consequence of such Examination, had been made, by the proper Officer.
The Members of the Assembly, who were present at the Treaty, seem clearly to have understood the Matter, in this light, for, altho’ they accepted the proposition from Teedyuscung, and actually received from him, the Treaty and Deeds annexed, in Order to be by them transmitted, to be laid before his Majesty, yet, they never thought proper to transmit them, nor to interpose their Mediation, until the Application, now before your Lordships.
This being the State of the Case, We would humbly propose to your Lordships, that further and more express Orders should be sent, to His Majesty’s Agent for Indian Affairs, to examine into the Complaints of the Delaware Indians, with respect to Lands, which, they alledge, they have been defrauded of, by the Proprietaries; and that, for this purpose, he should take the earliest opportunity of signifying to them, that he has, in consequence of what passed at the Conferences in July and August 1757, received his Majesty’s Orders, to enquire into their Grievances, and press them to appoint such time and place as shall be most convenient to them, for that purpose, That he be directed to give timely Notice of such Meeting to the Commissioners appointed by the Proprietaries, to act on their part, to the End they may come properly instructed and prepared, to support the Claims of their Constituents; and that, when he shall have made a full and particular Enquiry, into the Circumstances of the Case, and heard what all Partys may have to offer, he do transmit his proceedings, in this Business, to be laid before his Majesty, together with his Opinion, of what may be proper to be done thereupon.
Having stated to your Lordships the several Facts, respecting the particular Case, referred to our Consideration, together with our opinion, upon the whole, it is necessary, for us, before we close our Report, to take this opportunity of observing, to your Lordships, That the Frauds and Abuses, with respect to Purchases, and Settlement of Indian Lands, properly so called, and the fatal Effects of such Abuses, are not confined to the Province of Pennsylvania, nor to this particular Tribe of Indians; They have been as much practiced, complained of, and almost as severely felt, in every other Province, and extend to almost every Tribe of Indians with whom we have any intercourse, and tho’ other Nations may not have taken up the Hatchet against us, as the Delawares have done, yet they have not afforded us any effectual assistance in the War in which we are engaged; Their conduct in general has been at best doubtful and equivocal, And they have been more or less our Friends, as the Chances of War have been more or less, in our favour.
It is not to be wondered, that the Indians are tender and Jealous, in a Matter which so essentially concerns their Interest, nay, their very existence. Whilst our Settlements were confined to the Sea Coast, and those of the French to the lower Parts of the River St. Lawrence, the Indians entertained little Jealousy, and did not consider us in the light of Invaders. Their hunting Grounds lay higher up, in the interior parts of the Country, and they not only acquiesced, in our Settlements, but encouraged them, from the advantage they derived from them, in the supply of many wants, which our connections with them had introduced; But no sooner had the prodigious Increase of our People obliged us, and the discovery made of the richness and fertility of the interior parts of the Country, encouraged us, to extend our Settlements, and that Individuals were, from the want of a proper Plan for ascertaining the Mode of acquiring Property, left at Liberty to practice every Fraud and Abuse, in the obtaining excessive Tracts of Land from the Indians, then, they, at once, felt the Embarassment, and grew Jealous of the consequence, of such a Conduct.
In this Situation therefore, the five Nations, who were at the head of a Confederacy of almost all the Northern Nations, and in whom all their Interests were united, did in 1701, resolve upon a Measure, the most wise and prudent, with regard to their own Interest, and the most advantageous, with regard to ours, that could have been framed; they delineated upon Paper, in the most precise and exact manner the Limits of what they called their hunting Grounds, comprehending the great Lakes of Ontario and Erie, and all the circumjacent Lands, for the distance of Sixty Miles around them; The sole and absolute property of this Country, they desired, might be secured to them, and as proof of perpetual alliance, and to support our Rights, against any Claims which the French might make, founded on the vague and uncertain pretence of unlimited Grants, or accidental local discovery, they declared themselves willing to yield to Great Britain, the Sovereignty and absolute Dominion of it, to be secured and protected by Forts, to be erected, whenever it shou’d be thought proper; a Treaty was accordingly enter’d into and concluded, upon these Terms, by Mr. Nansan, then Lieutenant Governor of New York, and a Deed of Surrender of the Lands expressing the Terms and Conditions, executed, by the Indians.
The advantages of such a Concession on the Part of the Indians, were greater than our most sanguine hopes could have expected, and had the Judgement, Zeal and Integrity, of those, whose Duty it was faithfully to execute the conditions of the engagement, been equal, to those, of him, who made it, the Indians might have been for ever secured in our Interest, and all Disputes with France, about American Territory, prevented, but, by neglect of Government, on one hand, and the enormous abuses of Individuals, in the Purchase of Lands, on the other hand, all the solid advantages of this Treaty and Concession were lost, and, with them, the Memory even of the Transaction, itself. The Indians were disobliged and disgusted, and many of them joined with the Enemy in the War, which followed this Treaty, and desolated our Settlements, whilst the French to whom this Transaction pointed out, what their Plan should be, took every Measure to get possession of the Country by Forts and Military Establishments, and altho’ they were compelled, at the Treaty of Utrecht, to acknowledge in express Terms, our Sovereignty over the Six Nations, yet, finding We took no Steps to avail ourselves of such a favourable declaration, either by a renewal of our engagements with the Indians, or taking Measures to support our Sovereignty by Forts erected in proper Parts of the Country, they ceased not to pursue that Plan, in which they had already made so considerable a progress, and it was not, till the year 1725, when they had by their Establishment at Niagara secured to themselves the possession of Lake Ontario, that we saw, too late, our Error, in neglecting the advantages which might have been derived from the Treaty in 1701.
Mr. Burnet, who was then Governor of New York, applied himself, however, with great Assiduity, to recover the Interests and Affections of the Indians, as the only means of defeating the designs of the French, and such was the force of their Inclinations to live well with us, and to renew the antient Covenant Chain, as they express it, that they consented, notwithstanding all the ill Treatment they had suffered from us, to enter into the same Engagement; as they had enter’d into in 1701, and a Treaty was accordingly concluded upon the same Terms, and a new Deed, reciting the former, executed by them.
The Experience We had had, of the Mischiefs which followed, from a want of a proper Regard and Attention to our Engagement in 1701, increased by the Danger which now threaten’d Our Colonies, from the Daily and Enormous Encroachments of the French, ought to have been a lesson to us, to have been, now, more careful of our Interests, but, yet, the same Avidity after Possession of Indian Land, aggravated by many other Abuses, stil remain’d uncheck’d and uncontrolled, by any permanent Plan; no Measures were taken to erect Forts, no proper Places to secure the sovereignty of the Country, and to protect it against the Attempts of our Enemys, And it is to the same Causes, producing the same Effects, that we are now to impute, not only the present unsettled and declining state of our Interests with the Indians, but also those Disputes with France concerning Limits and Territory, which have involved us in a most dangerous and critical War.
By the Success of His Majesty’s Arms, in the late Expedition against Fort DuQuesne, a great and valuable part of the Country, included in the Deeds of 1701 and 1726, have been recovered, to the Dominions of the Crown of Great Britain. As no Circumstances relative to this Event, and the Negotiations with the Indians, in consequence of it, have been communicated to us, We cannot take upon us to say, what Measures it may be proper to pursue, to secure the Dominion of this part of His Majesty’s Territorys, and fix the Indians in our Interest, but we have thought it proper to trouble Your Lordships with this Narrative of Facts, in order to shew how dangerous it may be, to make Grants and Settlements of Indian Lands, which have been ceded for protection, and not Settlement, especially, when all the Political Advantages of such Cession may be obtained, without such Settlement. We are My Lords Your Lordships Most obedient and most humble Servants



Signed
Dunk Hallifax



James Oswald



Wm. Sloper



Soame Jenyns



 Endorsed: Coppy of the Report of the Board of Trade on B Franklins Petition
